     Case 4:19-cv-00609-O Document 14 Filed 04/20/20                              Page 1 of 4 PageID 594



                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                      FORT WORTH DIVISION

MATTHEW WILLIAM LEAVELL,                                    §
                                                            §
                  Petitioner,                               §
                                                            §
v.                                                          §    Civil Action No. 4:19-CV-609-O
                                                            §
LORIE DAVIS, Director,                                      §
Texas Department of Criminal Justice,                       §
Correctional Institutions Division,                         §
                                                            §
                  Respondent.                               §

                                            OPINION AND ORDER

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Matthew William Leavell, a state prisoner confined in the Correctional Institutions

Division of the Texas Department of Criminal Justice, against Lorie Davis, director of that division,

Respondent. After considering the pleadings and relief sought by Petitioner, the Court has concluded

that the petition should be dismissed as time-barred.

I. BACKGROUND

         On January 8, 2004, having found Petitioner guilty of burglary of a habitation, a jury in Hood

County, Texas, Case No. 9155, assessed his punishment at 18 years’ confinement and a $2000 fine.

Clerk’s R. 43, ECF No. 10-1. On March 31, 2005, Petitioner’s conviction was affirmed on appeal.

Mem. Op. 5, ECF No. 10-10. Petitioner did not file a petition for discretionary review. Pet. 3, ECF

No. 1. Thereafter, between April 19, 2018,1 and July 5, 2018, Petitioner filed two state habeas-corpus



         1
          A prisoner’s pro se state habeas application is deemed filed when placed in the prison mailing system.
Richards v. Thaler, 710 F.3d 573, 578-79 (5th Cir. 2013). Petitioner’s applications do not reflect that information,
however the “Inmate’s Declaration” in each application reflects the date it was signed by Petitioner. For purposes of this
opinion, the Court deems the applications filed on those dates.
    Case 4:19-cv-00609-O Document 14 Filed 04/20/20                               Page 2 of 4 PageID 595



applications challenging his conviction, to no avail. Apps.,2 ECF Nos. 10-15 & 10-21. Petitioner

filed this federal habeas petition challenging his conviction on July 19, 2019,3 raising multiple

grounds for relief. Pet. 12, ECF No. 1. Respondent asserts that the action is time-barred under the

federal statute of limitations. Resp’t’s Preliminary Answer 4-8, ECF No. 9.

II. DISCUSSION

         Title 28, United States Code, § 2244(d) imposes a one-year statute of limitations on federal

petitions for writ of habeas corpus filed by state prisoners. Section 2244(d) provides:

                 (1) A 1-year period of limitations shall apply to an application for a writ of
         habeas corpus by a person in custody pursuant to the judgment of a State court. The
         limitations period shall run from the latest of–

                          (A) the date on which the judgment became final by the conclusion
                  of direct review or the expiration of the time for seeking such review;

                         (B) the date on which the impediment to filing an application created
                  by State action in violation of the Constitution or laws of the United States
                  is removed, if the applicant was prevented from filing by such State action;

                         (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if that right has been newly recognized by
                  the Supreme Court and made retroactively applicable to cases on collateral
                  review; or

                         (D) the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due diligence.

                (2) The time during which a properly filed application for State post-
         conviction or other collateral review with respect to the pertinent judgment or claim
         is pending shall not be counted toward any period of limitations under this
         subsection.


         2
        “SHR01” and “SHR02” refer to the records of Petitioner’s state habeas proceedings in WR-88,537-01 and
WR-88,537-02, respectively. ECF Nos. 10-15 & 10-21.
         3
          Likewise, a federal habeas petition filed by an inmate is deemed filed when the petition is placed in the prison
mail system for mailing. Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998).

                                                            2
   Case 4:19-cv-00609-O Document 14 Filed 04/20/20                     Page 3 of 4 PageID 596



28 U.S.C. § 2244(d)(1)-(2).

        Under subsection (A), applicable to this case, the limitations period commenced on the date

on which the judgment of conviction became final by the conclusion of direct review or the

expiration of the time for seeking such review. For purposes of this provision, Petitioner’s conviction

became final on Monday, May 2, 2005,4 upon expiration of the time that he had for filing a petition

for discretionary review in the Texas Court of Criminal Appeals, and expired one year later on May

2, 2006. See TEX. R. APP. P. 68.2(a); Roberts v. Cockrell, 319 F.3d 690, 694 (5th Cir. 2003).

Accordingly, Petitioner’s federal petition was due on or before May 2, 2006, absent any tolling.

        Tolling of the limitations period may be appropriate under the statutory provision in §

2244(d)(2) and/or as a matter of equity. Petitioner’s state habeas applications, both of which were

filed after limitations had already expired, did not operate to toll the federal limitations period under

§ 2244(d)(2). Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Nor has Petitioner demonstrated

that he is entitled to tolling as a matter of equity. Equitable tolling is permitted only in rare and

exceptional circumstances when, although pursuing his rights diligently, an extraordinary factor

beyond the petitioner’s control prevents him from filing in a timely manner or he can prove that he

is actually innocent of the crime for which he was convicted. McQuiggin v. Perkins, 569 U.S. 383,

386 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010).

        Petitioner provides no explanation for his years-long delay, and the record reveals none.

Inadequate prison law libraries and his layman status and unfamiliarity with the law and filing

deadlines are common problems for prisoners seeking post-conviction relief and do not warrant

equitable tolling. Corresp. 1, ECF No. 13; Scott v. Johnson, 227 F.3d 260, 263 n.3 (5th Cir. 2000);

        4
            April 30, 2005, was a Saturday.

                                                   3
   Case 4:19-cv-00609-O Document 14 Filed 04/20/20                   Page 4 of 4 PageID 597



Felder v . Johnson, 204 F.3d 168, 171-72 (5th Cir. 2000). His extreme delay further mitigates against

equitable tolling. “Equity is not intended for those who sleep on their rights.” Fisher v. Johnson, 174

F.3d 710, 715 (5th Cir. 1999). Nor does he present “new reliable evidence–whether it be exculpatory

scientific evidence, trustworthy eyewitness accounts, or critical physical evidence”–sufficient to

persuade this Court that “no juror, acting reasonably, would have voted to find him guilty beyond

a reasonable doubt.” McQuiggin, 569 U.S. at 386 (quoting Schup v. Delo, 513 U.S. 298, 329 (1995)).

Petitioner has not demonstrated a basis for equitable tolling.

       Accordingly, Petitioner’s federal petition was due on or before May 2, 2006. His petition

filed on July 29, 2019, is therefore untimely.

III. CONCLUSION

       For the reasons discussed, the petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 is DISMISSED as time-barred. Further, for the reasons discussed, a certificate of appealability

is DENIED.

       SO ORDERED on this 20th day of April, 2020.


                                                 _____________________________________
                                                 Reed O’Connor
                                                 UNITED STATES DISTRICT JUDGE




                                                  4
